DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "110" and "112" have both been used to designate source fingers since both 110 and 112 are shown to contact the source finger contact portion 127.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,5,9-18,20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2011/0198669 A1 to Kaya et al., “Kaya”, in view of U.S. Patent Application Publication Number 2021/0280508 A1 to Sueyama et al., “Sueyama”.
Regarding claims 1 and 15, Kaya discloses a semiconductor device (e.g. FIG. 1C as applied to FIG. 6) and method (as evidenced by the device), comprising:
a source pad (13, ¶ [0024]) connected to a plurality of source fingers (FIG. 6 fingers 33B, ¶ [0037]);
a drain pad (14) connected to a plurality of drain fingers (34B, ¶ [0037]) that are interdigitated with the plurality of source fingers;
a gate pad (22A, ¶ [0029]) connected to a gate and to a gate feed (15, ¶ [0024]) that extends at least partially around the source pad and the drain pad.
Kaya fails to clearly teach an extended source finger contact connected to the source pad and to a source finger of the plurality of source fingers, and extending in parallel with the source finger.
Sueyama teaches (e.g. FIG. 1) an extended source finger contact (dummy source line DS, ¶ [0015]) connected to (through S1) the plurality of source fingers (S2) and extending in parallel with the source finger (as pictured).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kaya with extended source finger contacts (i.e. dummy source lines) as taught by Sueyama in order to reduce issues of voids which increase wiring resistance or cause breaking of lines (Sueyama ¶ [0003],[0028]-[0033]).

Regarding claims 2 and 16, Kaya in view of Sueyama yields the semiconductor device of claim 1 and method of claim 15, and Sueyama further teaches wherein the source finger (e.g. FIG. 1 outermost S2) is an outermost source finger at an edge of the plurality of source fingers (as pictured).

Regarding claims 3 and 17, Kaya in view of Sueyama yields the semiconductor device of claim 1 and method of claim 15, and Kaya in view of Sueyama further yields a second extended source finger contact (two dummy source lines DS in Sueyama as pictured) connected to the source pad (when applied to Kaya) and to a second source finger (S2) of the plurality of source fingers, and extending in parallel with the second source finger in a direction of the drain pad (when applied to Kaya as the source fingers in Kaya extend toward the drain pad).

Regarding claims 5 and 18, although Kaya in view of Sueyama yields the semiconductor device of claim 1 and method of claim 15, Sueyama fails to clearly teach wherein the extended source finger contact (DS) has a thickness at least twice that of the source finger.
However, Sueyama teaches (e.g. FIG. 2) wherein a portion of an extended source finger contact (W1, see Examiner-annotated figure below, analogous to Applicant’s extended source finger contact which includes both portions parallel to and perpendicular to the source fingers) is wider than the source fingers (S2).

    PNG
    media_image1.png
    777
    620
    media_image1.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed a portion of the extending source finger contact having a width twice that of the fingers as suggested by Sueyama since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the thickness determines parameters like the electrical resistance making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 9, Kaya in view of Sueyama yields the semiconductor device of claim 1, and Kaya further teaches wherein the gate feed includes a gate feed portion (FIG. 1C region of 12 between 13 and 14) that extends between an inter-pad space between the source pad (13) and the drain pad (14).

Regarding claim 10, Kaya in view of Sueyama yields the semiconductor device of claim 1, and Kaya in view of Sueyama further yields wherein the extended source finger contact (dummy source lines DS) is at least partially within the gate feed (when applied to Kaya since Kaya’s gate feed surrounds the source and drain regions).

Regarding claim 11, Kaya in view of Sueyama yields the semiconductor device of claim 1, and Kaya further teaches wherein the semiconductor device includes at least one lateral GAN HEMT transistor (¶ [0004],[0005],[0026]).

Regarding claim 12, Kaya discloses a semiconductor device (e.g. FIG. 1C as applied to FIG. 6), comprising:
a plurality of drain fingers (34B, ¶ [0037]);
a drain pad (14, ¶ [0024]) connected to the plurality of drain fingers;
a plurality of source fingers (FIG. 6 fingers 33B, ¶ [0037]) that are parallel to, and interdigitated with, the plurality of drain fingers;
a source pad (13, ¶ [0024]) connected to the plurality of source fingers;
a gate pad (22A, ¶ [0029]) connected to a gate feed (15, ¶ [0024]) that extends around at least a portion of the source pad or the drain pad.
Kaya fails to clearly teach an extended source finger contact connected to the source pad and extending in a direction of the drain pad, and at least partially within the gate feed.
Sueyama teaches (e.g. FIG. 1) an extended source finger contact (dummy source line DS, ¶ [0015]) connected to (through S1) the plurality of source fingers (S2) and extending in parallel with the source finger (as pictured).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kaya with extended source finger contacts (i.e. dummy source lines) adjacent the source fingers as taught by Sueyama and therefore within the gate when applied to Kaya (since Kaya’s gate feed surrounds both source and drain regions) in order to reduce issues of voids which increase wiring resistance or cause breaking of lines (Sueyama ¶ [0003],[0028]-[0033]).

Regarding claim 13, Kaya in view of Sueyama yields the semiconductor device of claim 12, and Kaya in view of Sueyama further yields wherein the extended source finger contact (Sueyama dummy source lines DS) is connected to a source finger (S2) of the plurality of source fingers, and extends in parallel with the source finger (S2) in the direction of the drain pad (when applied to Kaya).

Regarding claims 14 and 20, Kaya in view of Sueyama yields the semiconductor device of claim 12 and the method of claim 15, and Kaya further teaches wherein the gate feed includes a gate feed portion (FIG. 1C region of 12 between 13 and 14) that extends between an inter-pad space between the source pad (13) and the drain pad (14).


Claims 6-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2011/0198669 A1 to Kaya et al., “Kaya”, in view of U.S. Patent Application Publication Number 2021/0280508 A1 to Sueyama et al., “Sueyama”, as applied to claim 1 above, and further in view of U.S. Patent Application Publication Number 2012/0025188 A1 to Yamaki, “Yamaki”.
Regarding claims 6-8 and 19, although Kaya in view of Sueyama yields the semiconductor device of claim 1 and method of claim 15, Kaya fails to clearly teach (claims 6,19) wherein at least one source finger is included in the plurality of source fingers that has a relatively larger cross-sectional area than remaining source fingers of the plurality of source fingers, (claim 7) wherein the at least one source finger having the relatively larger cross-sectional area is the source finger, and (claim 8) wherein the at least one source finger having the relatively larger cross-sectional area is a central source finger within a central portion of the plurality of source fingers.
	Yamaki teaches (e.g. Fig. 1) wherein at least one source finger (e.g. middle source finger 16, ¶ [0017]) is included in the plurality of source fingers that has a relatively larger cross-sectional area (wider as pictured) than remaining source fingers (16 towards left and right sides) of the plurality of source fingers, wherein the at least one source finger having the relatively larger cross-section area is the source finger (all source fingers are electrically connected and are connected to dummy source fingers when combined with Sueyama), and wherein the at least one source finger having the relatively larger cross-sectional area is a central source finger within a central portion of the 
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kaya in view of Sueyama with the larger central source finger as taught by Yamaki in order to add a central monitoring region (26) in order to desirably monitor the temperature dependence of the device (Yamaki Abstract).

Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/               Primary Examiner, Art Unit 2891